DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunella et al. (WO 2017/116444).
Brunella et al. disclose dentifrice compositions that may be toothpastes. The compositions comprise a fluoride ion source such as amine fluoride (paragraph 0007). The amine fluoride is an organic fluoride and comprises 0.05% to 3% by weight of the composition.  The amine fluoride used is N,N,N’-tris(2-hydroxyethyl)-N’-octadecyl-1,3-diaminopropate dihydrofluoride (Olaflur) (paragraph 0034). Abrasives include hydrated silica abrasives (paragraph 0008). The hydrated silica comprises 5 to 30% by weight (Table 1). Foaming agents used include cocoamidopropyl betaine and comprise 0.01 to about 3% by weight of the composition (paragraph 0045).  The compositions may also comprise zinc. Table 1 comprises a composition and the range of each component. The compositions may comprise 25-35% water, 0.05 to 3% amine fluoride, 5-30% hydrated silica and 0.5 to 5% cocoamidopropyl betaine (Table 1).  An example comprises 1.84% amine fluoride, 15.5% hydrated silica, 2% cocoamidopropyl betaine and no anionic surfactant (Table 2).  
In regard to the pellicle cleaning ratio (PCR), the compositions comprise a combination of amine fluoride, cocoamidopropyl betaine and silica in the amount recited by the instant claims. Therefore, compositions of Brunella et al. would have the same PCR as that of the instant claims because the composition of Hinrichs comprises the combination recited by the instant claims. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masters et al. (WO 2009/140577).
Masters et al. disclose oral compositions that may be toothpastes. The compositions comprise a fluoride ion source such as amine fluoride (paragraph 0029). Abrasives include silica and ranges from 1 to 75% (paragraph 0021). Surfactants include cocoamidopropyl betaine and comprise 0.1 to 3% by weight of the composition (paragraph 0031-0032).  The compositions may also comprise amino acids such as arginine (paragraph 0040) and zinc salts (paragraph 0041). The compositions have a PCR value ranging from 80-105 (paragraph 0022). Example 3 comprises 22.8% silica, sodium lauryl sulfate, 0.4% cocoamidopropyl betaine and 0.2% sodium fluoride. 
Although Masters et al. does not disclose a specific example comprising all the components of the instant claims, it does teach that these components may be used in the compositions disclosed therein and therefore suggests using these components together. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have combined an amine fluoride as the fluoride source, cocoamidopropyl betaine without an anionic surfactant as the surfactant, and a silica abrasive as the abrasive in a composition of Masters et al. because they are suitable for use and because they are suggested by Masters et al.
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. See MPEP 2144.06, II. It would also have been obvious to have used amine fluoride in place of sodium fluoride and have used cocoamidopropyl betaine alone in the compositions of EXAMPLE 3 because they are taught as equivalents to sodium fluoride and sodium lauryl sulfate, respectively.  

2) Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunella et al. (WO 2017/116444).
Brunella et al. disclose dentifrice compositions that may be toothpastes comprising amine fluoride, silica and cocoamidopropyl betaine; and are discussed above.
Brunella et al. differ from the instant claim insofar as they do not exemplify a composition comprising zinc. 
 The selection of a known material based on its suitability for its intended use supported a prima facie obviousness See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have added zinc to a composition of Hinrichs et al. because it is suitable for use as a neutralizing agent and because it is suggested by Brunella et al.


Claims 1-10 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612